Citation Nr: 0118957	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration of 38 C.F.R. 
§ 3.321(b)(2) (2000).










ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from October 1972 to 
October 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The record reflects that pursuant to the RO's rating decision 
of September 1999, the appellant's disabilities for 
nonservice-connected pension purposes were rated a combined 
30 percent disabling as follows:  lumbar strain (20 percent); 
tinnitus (10 percent); and, hearing loss (zero percent).  
However, additional medical records in the file reflect 
treatment/diagnosis for other medical disorders which have 
not been rated for pension purposes.  For example, recent VA 
outpatient treatment records reflect that the appellant was 
having problems with high blood pressure in April 2000 and 
that he was diagnosed with hypertension and started on 
Felodipine beginning in June 2000.  In addition, these VA 
medical records reflect diagnoses of hyperlipidemia (June 
2000) and bronchitis/laryngitis (February 2000).  Further, 
older VA medical records denote a diagnosis of 
gastroenteritis (in September 1999) and additional treatment 
in 1998 and 1999 for sinus congestion and flu-like symptoms 
that were variously diagnosed as bronchitis and/or sinusitis.  
It is unclear whether the stomach and upper respiratory 
complaints described in these records are chronic in nature, 
however, as diagnoses for same were not reported on the VA 
pension examination conducted in July 1999.  Nevertheless, 
the medical records which reflect a diagnosis of hypertension 
made in June 2000 and the additional treatment in February 
2000 for the bronchitis complaints indicate that the 
appellant may have additional chronic disabilities that have 
not been rated.

Well-settled judicial precedent holds that in a situation as 
is presented by the facts in this case, a remand for a new 
examination is in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record.  Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992).  Accordingly, the Board concludes that there must 
be a new rating examination in order that the adjudication 
may be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (duty to assist may include "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  Moreover, the regulations state that before 
a total and permanent disability can be awarded, an 
evaluation must be performed under the schedule of ratings to 
determine the percentage of impairment caused by each 
disability.  See 38 C.F.R. §§ 3.340(a), 4.15, 4.17 (2000).

In light of the additional development ordered by this 
remand, the RO should request from the appellant that he 
submit updated information regarding his employment 
situation.  The appellant has indicated that he stopped 
working as a self-employed dairy farmer in September 1998 due 
to his low back disability, but VA medical records in the 
file reflect that he has college degrees (undergraduate and 
masters) in pastoral/Biblical studies and that he has 
rendered services as a pastor for a Baptist congregation in 
Dennard, Arkansas.  Additionally, VA medical records reflect 
that he recently advised a VA employee in April 2000 that he 
could not come to an appointment in May 2000 because, "I'm 
trying to make a living here and can't take off to come up 
there."  Further clarifying information is needed to 
determine his present employment status.

The Board notes also that there has been a significant change 
in the law since the RO adjudicated this case by supplemental 
statement of the case in August 2000.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.   This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991) (where law or regulation changes after 
a claim has been filed, but before administrative or judicial 
appeal process has concluded, the version most favorable to 
claimant should apply).  Because the RO has not yet 
considered whether any additional notification or development 
actions are required in this case under the VCAA, and as 
further evidentiary development is required, as set forth 
below, the Board finds that this claim must be readjudicated 
by the RO.  See Holliday v. Principi, 14 Vet. App. 280 (2001) 
(motion for en banc review denied, May 24, 2001) (holding, 
inter alia, that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment, and that concerns of fundamental fairness and fair 
process demand further development and readjudication under 
the VCAA by the lower adjudicatory authority (in this case, 
the RO)).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform him that he may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to his claim for 
pension benefits.  The RO should assist 
the appellant in obtaining such evidence, 
as appropriate.  If he identifies medical 
treatment and provides specific dates, 
all VA records identified in this manner 
that have not already been associated 
with the claims file should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after first 
providing him appropriate releases to 
obtain such records (VA Form 21-4142), 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  The RO should proceed with 
alternative search efforts for any 
medical records which may have been 
transferred to another medical facility 
or retired.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.

2.  The RO should request that the 
appellant provide updated information 
regarding his current employment 
situation, to include any information 
pertaining to his work as a pastor.  All 
attempts to obtain up-to-date information 
pertinent to the appellant's employment 
status should be documented, and all 
correspondence, records or responses 
received to this inquiry should be 
associated with the claims folder.

3.  After the foregoing is completed the 
RO should schedule the appellant for a 
comprehensive VA pension examination 
specifically to ascertain the nature, 
severity and permanence of all clinically 
identified physical and mental 
disabilities.  The appellant's claims 
folder is to be made available to the 
examiner for review prior to the 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed the 
claims folder.  All indicated tests, 
including x-rays, if necessary, are to be 
done and the examiner should review the 
results of any testing prior to 
completion of report.  Specifically, the 
examiner should describe the level of 
disability attributable to the each one 
of the medical conditions found on 
examination.  Where applicable, and if 
the appellant is found to have a 
musculoskeletal disorder, all ranges of 
motion should be reported in degrees, and 
the examiner should be asked to describe 
what the normal range of motion for the 
affected parts would be.  The examiner 
should describe any functional limitation 
due to pain, including whether additional 
functional limitation is likely to result 
on use or during flare-ups.  Further, the 
examiner should give a full description 
of any limitation of activity imposed by 
each of the appellant's disabilities and 
express opinions as to whether the 
conditions are permanent, and the degree 
of interference with the appellant's 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  The examiner 
should also state whether the appellant's 
disabling conditions are susceptible of 
improvement through appropriate 
treatment.

The examiner must provide complete 
rationale for all conclusions reached.  
If the appellant fails to report for any 
scheduled examination, this fact should 
be noted in the claims folder and a copy 
of notification(s) of the examination 
sent to him by the authorizing VA Medical 
Center should also be associated with the 
claims folder.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures.  The RO 
should also ensure that development 
efforts to obtain the above-cited medical 
records are undertaken in compliance with 
this REMAND.

5.  Upon completion of the above, the RO 
should review the claims folder and 
ensure that any and all notification and 
development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.
6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability 
evaluation for pension purposes, with 
application of all appropriate laws, 
regulations and diagnostic codes, and 
with consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider each 
of the appellant's ratable disabilities 
with application of the appropriate 
diagnostic codes in the Schedule for 
Rating Disabilities to determine the 
percentage of impairment caused by each 
disability.  In evaluating any degree of 
disability of any reported 
musculoskeletal disorder, the RO must 
consider whether there is functional loss 
due to pain, under 38 C.F.R. §§ 4.40 and 
4.45 (2000).  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  In readjudicating this 
case, the RO should consider whether the 
appellant meets the criteria provided 
under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (2000) as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992); and Roberts, 
supra.  If the appellant does not meet 
the percentage requirements, a permanent 
and total evaluation for pension purposes 
should be considered under 38 C.F.R. 
§ 3.321(b)(2) (2000).

In deciding the appellant's claim, the RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

7.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


